Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-20 are pending.

Status of Claims 
Applicant’s amendment date 10/21/2022, amending claim 1-2, 6-8, and 10-20.

	Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 

	Response to Arguments
Applicant’s argument received 10/21/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Arguments under 35 USC 101:
Applicant argues (Pages 8-9 of the remarks): 
In that regard, the claims do not recite any mathematical concepts or formulas. Instead, the claims are directed towards techniques for applying one or more trained machine learning models to unstructured data to generate alerts in a user interface. The claims also do not recite any methods for organizing human activity because the claims do not relate to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. 
Examiner respectfully disagrees:
Independent Claims 1, similar steps likewise reflect in claims 11 and 20, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: method for processing unstructured data, comprising: generate, based on a set of candidate topics extracted from the unstructured data, a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least on of an entity, a relationship, or a modifier associated with a corresponding domain; generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; determining one or more activities included in the set of activities of interest based on a ranking of the set of activities of interest by the set of scores; and wherein each of the one or more alerts is associated with a potential event related to the one or more activities. The claims are directed to determining a potential event related to the one or more activities which is concepts performed in the human mind (including an observation, evaluation, judgement, opinion under mental processes. Also, the claims are directed to generate an alerts associated with a potential event related to the one or more activities, which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Applicant argues (Pages 10-11 of the remarks): 
Because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are not directed towards an abstract idea. In conclusion, because the amended claims do not recite an abstract idea, and because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are subject matter eligible based on the 2019 Guidance. 

Examiner respectfully disagrees:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation of  “machine learning models”, “parts-of-speech”, “user interface”, “a non-transitory computer readable medium”, “processor”, and “memory” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 
	The use of generic computer component to “…generate a set of activities of interest … generate a set of scores for the set of activities … determining one or more activities … determining/outputting an alerts” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11 and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11 and 20 includes various elements that are not directed to the abstract idea. These elements include “machine learning models”, “parts-of-speech”, “user interface”, “a non-transitory computer readable medium”, “processor”, and “memory”. Examiner asserts that a “machine learning models”, “parts-of-speech”, “user interface”, “a non-transitory computer readable medium”, “processor”, and “memory” are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

Applicant argues (Pages 11-14 of the remarks): 
Applicant submits that, consistent with the analysis of the Federal Circuit in the McRO case, the amended claims are not abstract because the amended claims recite specific, nonconventional limitations that provide a technological improvement. See McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). …. In addition, with respect to the first prong of the two-step Alice test, the Federal Circuit has articulated several additional legal rules for determining whether claims are directed towards an abstract idea. Claims directed towards a technological improvement are not abstract. MPEP §§ 2106.04(a)-2106.05(a); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60 (Fed. Cir. 2017). Claims directed towards a technical solution to a technical problem are not abstract. MPEP §§ 2106.04(a)- 2106.05(a); DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014). Based on this additional legal framework, Applicant submits that the independent claims are not abstract for at least two other reasons. 

Examiner respectfully disagrees:
The instant application is not similar to the case law the applicant listed above. The claims recite managing a sequence of events. The claims are directed to determining a potential event related to the one or more activities which is concepts performed in the human mind (including an observation, evaluation, judgement, opinion under mental processes. Also, the claims are directed to generate an alerts associated with a potential event related to the one or more activities, which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claim recites an abstract idea (see below 101 rejection. With regard to step 2A, prong 2 and step 2B the judicial exception is not integrated into a practical application. The additional element recited in the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection).

Response to Arguments under 35 USC 103:
Applicant argues (Page 14 of the remarks): 
Claim 1, as amended, recites the limitations of generating a set of scores for a set of activities of interest, where each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain. None of the cited references teaches or suggests these limitations. Therefore, neither any single reference nor the combination of the cited references can teach or suggest each and every limitation of amended claim 1.
Examiner respectfully disagrees:
Applicant is reminded that claims must be given their broadest reasonable interpretation. Referring back to applicant specification with regard to a set of candidate topics, in ¶[0028], “an activity of interest includes a candidate topic representing an event that is potentially relevant to operations or risk assessment”. Also, reffering back to applicant specification with regard to a set of activities of interest, in [0033], “activity of interest on a given domain (e.g., the pharmaceutical industry)”. Also, in [0034], the risk could include, but are not limited to any activity. 
First, Examiner assert that Leidner disclose set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least on of an entity, a relationship, or a modifier associated with a corresponding domain; Leidner fig. 1 and fig. 4 [0026-0027], “a set of risk types based on an induced taxonomy of risk types previously derived at least in part upon operation of a machine learning module; an input adapted to receive a set of source data, the set of source data being in electronic form and representing textual content comprising potential risk phrases … identify and extract company risk relations …. Identify in the set of source data a set of risk candidates based on the set of risk types .. unstructured data sets; social media content; regulatory filings. The entity/company-risk relation classifier may map the set of risk types to the company names in the set of source data … output adapted to generate and transmit a risk alert …. A set of supply risk candidates”. Leidner [0166-0167], “the risk and company taggers, the company-risk relation classifier may also comprise a supply chain relationships between one or more companies identified by the company tagger”. Also, see Leidner fig. 15 [0082], [0111], [0143] and [0174], “risks require action or user attention”. 
With regard to generating a set of scores for a set of activities of interest, where each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain. Examiner note: this limitation only consider impact of a corresponding activity of interest on one or more operations within a domain. In view of applicant specification, domain is not limited to an industry, users or entity. Leidner disclose in [0075], “identifies risks and entities and associate risks with particular entities and scores the identified risks and generate a risk register data structure”. Leidner [0078], “corpus 1100 may be supplemented with external sources 1140, freely available or subscription-based, as additional data points considered by the RRGS and/or predictive model. Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The news/media sentiment analysis 1250”. Leidner [0172-0173], “an entity and risk have been identified and also provides a quantitative score associated with the entity risk pairing”. Regardless, in order to advance the prosecution of this application, Hertz is introduced to teach the feature the different kind of activities and score between one or more domains. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method, claims 11-19 are directed towards a non-transitory computer readable medium, and claim 20 is directed towards a system, which are among the statutory categories of invention. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 11, and 20, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  method for processing unstructured data, comprising: generate, based on a set of candidate topics extracted from the unstructured data, a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least on of an entity, a relationship, or a modifier associated with a corresponding domain; generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; determining one or more activities included in the set of activities of interest based on a ranking of the set of activities of interest by the set of scores; and wherein each of the one or more alerts is associated with a potential event related to the one or more activities.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 11, and 20 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to determining a potential event related to the one or more activities which is concepts performed in the human mind (including an observation, evaluation, judgement, opinion under mental processes. Also, the claims are directed to generate an alerts associated with a potential event related to the one or more activities, which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “machine learning models”, “parts-of-speech”, “user interface”, “a non-transitory computer readable medium”, “processor”, and “memory”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-10, and 12-19 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “do significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11, and 20 includes various elements that are not directed to the abstract idea. These elements include “machine learning models”, “parts-of-speech”, “user interface”, “a non-transitory computer readable medium”, “processor”, and “memory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of  “machine learning models”. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0016-0020] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-10, and 12-19 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of mental processes and organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of mental processes and organizing human activity. 

	



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. US 2016/0371618 (hereinafter Leidner) in view of Hertz et al. US 2019/0354544 (hereinafter Hertz).
Regarding Claim 1: 
Leidner disclose A computer-implemented method for processing unstructured data, comprising: 
executing one or more trained machine learning models to generate, based on a set of candidate topics extracted from the unstructured data, a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least on of an entity, a relationship, or [[a modifier]] associated with a corresponding domain; (Referring back to applicant specification with regard to an activity, in ¶[0028], “an activity of interest includes a candidate topic representing an event that is potentially relevant to operations or risk assessment”. Leidner fig. 1 [0026-0027], “a set of risk types based on an induced taxonomy of risk types previously derived at least in part upon operation of a machine learning module; an input adapted to receive a set of source data, the set of source data being in electronic form and representing textual content comprising potential risk phrases … identify and extract company risk relations …. Identify in the set of source data a set of risk candidates based on the set of risk types .. unstructured data sets; social media content; regulatory filings. The entity/company-risk relation classifier may map the set of risk types to the company names in the set of source data … output adapted to generate and transmit a risk alert …. A set of supply risk candidates”. Leidner [0166-0167], “the risk and company taggers, the company-risk relation classifier may also comprise a supply chain relationships between one or more companies identified by the company tagger”. Also, see Leidner fig. 15 [0082], [0111], [0143] and [0174], “risks require action or user attention”) 
generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Leidner [0075], “identifies risks and entities and associate risks with particular entities and scores the identified risks and generate a risk register data structure”. Leidner [0078], “corpus 1100 may be supplemented with external sources 1140, freely available or subscription-based, as additional data points considered by the RRGS and/or predictive model. Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The news/media sentiment analysis 1250”. Leidner [0172-0173], “an entity and risk have been identified and also provides a quantitative score associated with the entity risk pairing”.) 
determining one or more activities included in the set of activities of interest based on a ranking ([0174], “a risk rank 2704 provides a user with a list of the highest risks for of entities”.) of the set of activities of interest by the set of scores; and (Leidner [0091], “red-flagged and the oil company should be made aware as early as possible to take appropriate action (e.g., sourcing from a backup supplier, building their own in-house backup method/work-around, insuring)”. Leidner [0130], “generates a table of intended action to deal with each risk type. More complex models may quantify probability and impact”. Leidner [0155], “a risk management plan should define the actions to be taken to influence the risks in the company’s favor”. Leidner [0174-0175], “ A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type as a color on a scale for risks such as labor and legal, geopolitical, environmental, and security. A risk rank 2704 provides a user with a list of the highest risks for a set of entities”.).
causing one or more alerts to be outputted in a user interface, wherein each of the one or more alerts is associated with a potential event related to the one or more activities.  (Leidner [0027], “an output adapted to generate and transmit a risk alert in response to an update to the first risk register. The entity/company-risk relation classifier may be adapted to map the set of risk types to a plurality of entity or company names … a user interface module adapted to generate for display a risk visualization interface representing a supply risk type of the first risk register”. Leidner [0174], “the dashboard 2700 also enables a user to view, receive, and interact with alerts 2708 related to the identified risks. A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type … a risk rank 2704 provides a user with a list of the highest risks for of entities”.)  but, specifically fails to disclose a modifier associated with a corresponding domain;
However, Hertz teaches the following limitation: 
a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least on of an entity, a relationship, or a modifier associated with a corresponding domain; (Hertz [0018], [0200], “features constrain the TYPE of the nominal head of the PP and the semantic relationship that the PP must have with the phrase to which it attaches. This approach filters out many of the syntactically possible but undesirable PP-attachments in long queries with multiple modifiers, such as companies headquartered in Germany developing drugs for pain or cancer. When a natural language question has multiple parses, we always choose the first parse.” Hertz [0208], ” Each node in our knowledge graph corresponds to a lexical entry (i.e., a potential suggestion) in our grammar (i.e., FCFG), including entities (e.g., specific drugs, drug targets, diseases, companies, and patents), predicates (e.g., developed by and filed by), and generic types (e.g., Drug, Company, Technology, etc.). 
generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Hertz [0018], “assign significance scores to entity relationships”. Hertz [0208], “Using our knowledge graph, the ranking score of a suggestion is defined as the number of relationships it is involved in. For example, if a company filed 10 patents and is also involved in 20 lawsuits, then its ranking score will be 30. Although this ranking is computed only based upon the data, alternative approaches may be implemented or the system's behavior may be tuned to a particular individual user, e.g., by mining query logs for similar queries previously made by that user”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of a modifier, as taught by Hertz, in order to determine a modifier of the set of activities and generate a score (Hertz [0200]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).
	
Regarding Claim 3: 
Leidner in view of Hertz disclose the computer-implemented method of claim 2, wherein the user feedback is received as binary user input via the user interface.  (Leidner [0104], “the rules used to determine the supply chain risks can be binary logic rules” Leidner [0106], “two subject were annotated in each sentence using a binary classification scheme”. Leidner [0110], “a binary SVM classifier is trained on the training portion of the gold corpus”.)


Regarding Claim 4: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Leidner further teach further comprising extracting the set of candidate topics from the unstructured data.  (Leidner [0021], “event extraction application for detecting supply chain disruptions (e.g., floods, explosions) … automatically identify risks relating to suppliers in a supply chain”. Leidner [0074], “information extraction and is adapted to automatically process and read data. Leidner [0105], “supervised risk classifier that extracts company-risk relation mentions using a set of purpose-defined features defined over sentences of text …. Automated company-risk relation extraction”. Leidner [0150], “a spike in mentions of “earthquake” is likely to result from imminent or actual earthquakes, but a spike in “acquisition” may or not precede the acquisition of a company”.) 
Regarding Claim 5: 
Leidner in view of Hertz disclose the computer-implemented method of claim 4, 
Leidner further teach further comprising extracting the set of candidate topics from the unstructured data based on one or more parts-of- speech patterns identified in the unstructured data.  (Leidner [0109-0111], “features shown in Fig. 5 for each of the company names and risk types … fig. 5 represents a chart of features used in the support vector machine including “tree-kernel,” which is the most feature of the feature set. Examiner Note: fig. 5 include the feature of part-of-speech (see below) line 21 “the sequence of all POS tags) 


    PNG
    media_image1.png
    813
    1153
    media_image1.png
    Greyscale

Regarding Claim 6: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Leidner further teach wherein executing the one or more trained machine learning models comprises at least one of: 
matching one or more words included in the unstructured data to a regular expression; identifying a named entity included in the unstructured data; identifying the entity included in the unstructured data based on a taxonomy for a domain; or identifying a semantic similarity between one or more first words and one or more second words included in the unstructured data.  (Leidner 0108], “broken into sentences, the sentence is tokenized at each whitespace, and a longest-match prefix comparison is performed between taxonomy nodes and the beginning of each token of the sentence … a named entity recognizer is applied to the input sentence in order to identify all mentions of company names … mentions (i.e., (Bp; oil spill risk), (JP Morgan; from funning). 
Regarding Claim 7: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Hertz further teach wherein executing the one or more trained machine learning models comprises determining an activity of interest based on a semantic context for a candidate topic included in the set of candidate topics and a question inputted into a language model.  (Hertz [0068], “a machine learning classifer configured to predict the probability of possible customer/supplier relationships between an identified company pair …. Extract feature sets at a sentence level, context based features such as token level n-grams and patterns”. Hertz [0023-0024], “obtain relatively comprehensive descriptions of the entities. Modeling the data as an RDF graph model enables easy data management and embedding of rich semantics in processed data. Finally, to facilitate the querying of this mined and integrated data, i.e., the knowledge graph, the invention is described with a natural language interface, e.g., Thomson Reuters Discover, that allows users to ask questions of the knowledge graph in their own words; these natural language questions are translated into executable queries for answer retrieval”…  automatically and systematically access numerous data sources and process large volumes of natural unstructured texts to identify supply chain relations between companies. In addition to Natural Language Processing (NLP) features”. Also, see [0034] [0199])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of labels and the language module, as taught by Hertz, in order to determine a relevant of a corresponding activity to the operations within a domain (Hertz [0272]) and translate question(s) into executable queries for answer retrieval (Hertz [0023-0024]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).

Regarding Claim 8: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Leidner further teach wherein executing the one or more trained machine learning models comprises generating an activity of interest based on a summary of a subset of the unstructured data associated with one or more candidate topics included in the set of candidate topics.   (Leidner [0082], “machine learning to derive insight from a broad corpus of risk related day, news, and other content and be used on providing a normalized risk score”. Leidner [0111], “machine learning is used in setting up the SVM classifier with a set of features taken from text to inform classification”. Leidner [0143-0145], “a machine learning process decides whether a risk mention and a risk type mention are indeed related to each other, and that they indeed express a risk exposure situation … creates candidate pairs (Tuples). Leidner [0166-0169] The company-risk relation classifier may also identify and extract company-risk relation mentions by using a set of purpose-defined features for risk sentence classification implemented as a trained Support Vector Machine (SVM) and the set of purpose-defined features may be derived from a corpus of text to inform classification based on a machine learning process. The set of purpose-defined features may include a Moschitti-style tree kernel. …. the system creates from the input a risk taxonomy with risk types by a machine learning module.)
Regarding Claim 9: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Leidner further teach wherein the unstructured data is obtained from at least one of a public data source, a private data source, a social media database, and a news source.  (Leidner Fig. 1 [0074-0076], “The RRGS 1000 may receive as input via news media source 1141, biogs 1142, and governmental or regulatory filings source 1143 of news/media corpus 1100 content from the following exemplary content sources: news websites (reuters.com, Thomson Financial, etc); websites of governmental agencies (epa.gov); third party syndicated news (e.g. Newsroom); websites of academic institutes, political parties (mcgill.ca/mse, www.democrats.org etc); online magazine websites ( emagazine.com/); blogging websites (Blogger, ExpressionEngine, LiveJournal, Open Diary, TypePad, Vox, WordPress, Xanga etc); social and professional networking sites; and information aggregators (Netvibes, Evri/Twine, etc)”.)
Regarding Claim 10: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, 
Leidner further teach wherein generating the set of scores comprises applying one or more additional machine learning models to each 28PATENT Attorney Docket No.: VIAN0007US1activity of interest included in the set of activities of interest to assign a score to the activity of interest, wherein the score is based on a category related to a domain.  (Leidner [0075], “the RRGS identifies risks and entities and scores the identified risks to generate a risk register data structure … use by financial analysts, investment managers, risk managers and others”. Leidner [0081], “companies presently assigned an RIC, a ticker like code used to identify financial instruments and indices, may be classified as risk compliant (e.g., achieved/maintained a risk score or profile for a certain level and/or duration)”. [0091], “a supplier of special drilling equipment to oil companies could be affected by talent attrition risk. The talent attrition risk may have the effect of placing the company's existence at risk. If the drilling equipment is solely available from a single supplier, this fact should be red-flagged and the oil company should be made aware as early as possible to take appropriate action ( e.g., sourcing from a backup supplier, building their own in-house backup method/work-around, insuring). The SVM's objective function is whether or not a particular pair of (COMPANY; RISK) mentions (e.g. (BP; oil spill risk), (JP Morgan; front running)) are (1) really used in a company and risk sense, respectively; and (2) whether the risk mentioned is actually about the company mentioned. Given a set of tuples (COMPANYc;RISKr) of mined company-risk relation instances, the risk register can be defined in the simplest form as the list of all risks 1 ... r ... IRlwhere the company index ( c) is the same. The nature of risks is open-ended and changing making determination difficult. The classifier in accordance with the present invention is versatile and flexible with COMPANY of the pair being closed and RISK of the pair being open-risk is not "hard-wired," can expand universe of risk.)
Regarding Claim 11: 
Leidner in view of Hertz disclose A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the steps of: 
executing one or more trained machine learning models to generate, based on a set of candidate topics extracted from unstructured data, a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least one of an entity, a relationship, or [[a modifier]] associated with a corresponding domain, wherein the set of activities of interest includes a set of entities related to a domain; (Referring back to applicant specification with regard to an activity, in ¶[0028], “an activity of interest includes a candidate topic representing an event that is potentially relevant to operations or risk assessment”. Leidner fig. 1 [0026-0027], “a set of risk types based on an induced taxonomy of risk types previously derived at least in part upon operation of a machine learning module; an input adapted to receive a set of source data, the set of source data being in electronic form and representing textual content comprising potential risk phrases … identify and extract company risk relations …. Identify in the set of source data a set of risk candidates based on the set of risk types .. unstructured data sets; social media content; regulatory filings. The entity/company-risk relation classifier may map the set of risk types to the company names in the set of source data … output adapted to generate and transmit a risk alert …. A set of supply risk candidates”. Leidner [0166-0167], “the risk and company taggers, the company-risk relation classifier may also comprise a supply chain relationships between one or more companies identified by the company tagger”. Also, see Leidner fig. 15 [0082], [0111], [0143] and [0174], “risks require action or user attention”) 

generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Leidner [0075], “identifies risks and entities and associate risks with particular entities and scores the identified risks and generate a risk register data structure”. Leidner [0078], “corpus 1100 may be supplemented with external sources 1140, freely available or subscription-based, as additional data points considered by the RRGS and/or predictive model. Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The news/media sentiment analysis 1250”. Leidner [0172-0173], “an entity and risk have been identified and also provides a quantitative score associated with the entity risk pairing”.) 


determining one or more activities included in the set of activities of interest based on a ranking ([0174], “a risk rank 2704 provides a user with a list of the highest risks for of entities”.) of the set of activities of interest by the set of scores; and (Leidner [0091], “red-flagged and the oil company should be made aware as early as possible to take appropriate action (e.g., sourcing from a backup supplier, building their own in-house backup method/work-around, insuring)”. Leidner [0130], “generates a table of intended action to deal with each risk type. More complex models may quantify probability and impact”. Leidner [0155], “a risk management plan should define the actions to be taken to influence the risks in the company’s favor”. Leidner [0174-0175], “ A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type as a color on a scale for risks such as labor and legal, geopolitical, environmental, and security. A risk rank 2704 provides a user with a list of the highest risks for a set of entities”.).
causing one or more alerts to be outputted in a user interface, wherein each of the one or more alerts is associated with a potential event related to the one or more activities.  (Leidner [0027], “an output adapted to generate and transmit a risk alert in response to an update to the first risk register. The entity/company-risk relation classifier may be adapted to map the set of risk types to a plurality of entity or company names … a user interface module adapted to generate for display a risk visualization interface representing a supply risk type of the first risk register”. Leidner [0174], “the dashboard 2700 also enables a user to view, receive, and interact with alerts 2708 related to the identified risks. A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type … a risk rank 2704 provides a user with a list of the highest risks for of entities”.) but, specifically fails to disclose a modifier associated with a corresponding domain;
However, Hertz teaches the following limitation: 
a set of activities of interest for a set of domains, wherein each activity of interest included in the set of activities of interest includes at least one of an entity, a relationship, or a modifier associated with a corresponding domain, wherein the set of activities of interest includes a set of entities related to a domain; (Hertz [0018], [0200], “features constrain the TYPE of the nominal head of the PP and the semantic relationship that the PP must have with the phrase to which it attaches. This approach filters out many of the syntactically possible but undesirable PP-attachments in long queries with multiple modifiers, such as companies headquartered in Germany developing drugs for pain or cancer. When a natural language question has multiple parses, we always choose the first parse.” Hertz [0208], ” Each node in our knowledge graph corresponds to a lexical entry (i.e., a potential suggestion) in our grammar (i.e., FCFG), including entities (e.g., specific drugs, drug targets, diseases, companies, and patents), predicates (e.g., developed by and filed by), and generic types (e.g., Drug, Company, Technology, etc.). 
generating a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Hertz [0018], “assign significance scores to entity relationships”. Hertz [0208], “Using our knowledge graph, the ranking score of a suggestion is defined as the number of relationships it is involved in. For example, if a company filed 10 patents and is also involved in 20 lawsuits, then its ranking score will be 30. Although this ranking is computed only based upon the data, alternative approaches may be implemented or the system's behavior may be tuned to a particular individual user, e.g., by mining query logs for similar queries previously made by that user”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of a modifier, as taught by Hertz, in order to determine a modifier of the set of activities and generate a score (Hertz [0200]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).

  
Regarding Claim 13: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 12, 
Leidner further teach wherein the one or more labels include a binary value representing a user-specified relevance of the corresponding activity to the one or more operations within the corresponding domain. (Leidner [0104], “the rules used to determine the supply chain risks can be binary logic rules” Leidner [0106], “two subject were annotated in each sentence using a binary classification scheme”. Leidner [0110], “a binary SVM classifier is trained on the training portion of the gold corpus”.)
Regarding Claim 14: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 12, 
Hertz further teach wherein the one or more labels include a value representing a likelihood that an activity is relevant to the one or more operations within the corresponding domain.  (Hertz [0010], “determine which events/entities are more central or relevant to the text or document, compare terms against a collection of documents or corpus to further determine relevancy of the term of the document”. Hertz [0102], “the machine learning based classifier may involve use of positive and negative labeled documents for training purposes … computed similarity of terms and words determined as features”.  Hertz [0252-0255], “the labelling of negative examples is guided by user iterative feedback and triage terms. Positive example are identified based on the identified positive examples from within the training data set”. Hertz [0272], “each entity extracted receives a relevance score that accurately indicates how important that entity is to the document”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of labels and the language module, as taught by Hertz, in order to determine a relevant of a corresponding activity to the operations within a domain (Hertz [0272]) and translate question(s) into executable queries for answer retrieval (Hertz [0023-0024]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).

Regarding Claim 15: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, 
Leidner further teach wherein the instructions further cause the processor to perform the step of extracting the set of candidate topics from the unstructured data by identifying a first entity, a second entity, (Leidner [0021], “event extraction application for detecting supply chain disruptions (e.g., floods, explosions) … automatically identify risks relating to suppliers in a supply chain”. Leidner [0074], “information extraction and is adapted to automatically process and read data. Leidner [0105], “supervised risk classifier that extracts company-risk relation mentions using a set of purpose-defined features defined over sentences of text …. Automated company-risk relation extraction”. Leidner [0150], “a spike in mentions of “earthquake” is likely to result from imminent or actual earthquakes, but a spike in “acquisition” may or not precede the acquisition of a company”.) and a first relationship between the first entity and the second entity based on a parts-of- speech pattern identified in a sentence included in the unstructured data.  (Leidner [0109-0111], “features shown in Fig. 5 for each of the company names and risk types … fig. 5 represents a chart of features used in the support vector machine including “tree-kernel,” which is the most feature of the feature set. Examiner Note: fig. 5 include the feature of part-of-speech (see below) line 21 “the sequence of all POS tags) 


    PNG
    media_image1.png
    813
    1153
    media_image1.png
    Greyscale


Regarding Claim 16: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, 
Leidner further teach wherein executing the one or more trained machine learning models comprises matching one or more words included in the unstructured data to at least one of a regular expression, a named entity associated with the domain, or the entity in a taxonomy for a domain.  (Leidner 0108], “broken into sentences, the sentence is tokenized at each whitespace, and a longest-match prefix comparison is performed between taxonomy nodes and the beginning of each token of the sentence … a named entity recognizer is applied to the input sentence in order to identify all mentions of company names … mentions (i.e., (Bp; oil spill risk), (JP Morgan; from funning).)
Regarding Claim 17: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, 
Hertz further teach wherein executing the one or more trained machine learning models comprises determining an activity of interest based on a semantic context for a candidate topic included in the set of candidate topics and a question inputted into a language model.  (Hertz [0068], “a machine learning classifier configured to predict the probability of possible customer/supplier relationships between an identified company pair …. Extract feature sets at a sentence level, context based features such as token level n-grams and patterns”. Hertz [0023-0024], “obtain relatively comprehensive descriptions of the entities. Modeling the data as an RDF graph model enables easy data management and embedding of rich semantics in processed data. Finally, to facilitate the querying of this mined and integrated data, i.e., the knowledge graph, the invention is described with a natural language interface, e.g., Thomson Reuters Discover, that allows users to ask questions of the knowledge graph in their own words; these natural language questions are translated into executable queries for answer retrieval”…  automatically and systematically access numerous data sources and process large volumes of natural unstructured texts to identify supply chain relations between companies. In addition to Natural Language Processing (NLP) features”. Also, see [0034] [0199])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of labels and the language module, as taught by Hertz, in order to determine a relevant of a corresponding activity to the operations within a domain (Hertz [0272]) and translate question(s) into executable queries for answer retrieval (Hertz [0023-0024]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).

Regarding Claim 18: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, 
Leidner further teach wherein executing the one or more trained machine learning models comprises generating an activity of interest based on a summary of a subset of the unstructured data associated with one or more candidate topics included in the set of candidate topics.  (Leidner [0082], “machine learning to derive insight from a broad corpus of risk related day, news, and other content and be used on providing a normalized risk score”. Leidner [0111], “machine learning is used in setting up the SVM classifier with a set of features taken from text to inform classification”. Leidner [0143-0145], “a machine learning process decides whether a risk mention and a risk type mention are indeed related to each other, and that they indeed express a risk exposure situation … creates candidate pairs (Tuples). Leidner [0166-0169] The company-risk relation classifier may also identify and extract company-risk relation mentions by using a set of purpose-defined features for risk sentence classification implemented as a trained Support Vector Machine (SVM) and the set of purpose-defined features may be derived from a corpus of text to inform classification based on a machine learning process. The set of purpose-defined features may include a Moschitti-style tree kernel. …. the system creates from the input a risk taxonomy with risk types by a machine learning module.
Regarding Claim 19: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, 
Leidner further teach wherein a first candidate topic included in the set of candidate topics includes a first entity, a second entity, a first relationship between the first entity and the second entity, and [[a first modifier]].  (Leidner [0099-013], “supplier relationships are transitive supplier of (x,Y): supplier of (X,V), Supplier of (Y,Z) risks are propagated”. Leidner [0110], “binary SVM classifier is trained on the training portion of the gold data corpus. The SVM's objective function is whether or not a particular pair of (COMPANY;RISK) mentions (e.g. (BP; oil spill risk), (JP Morgan; front running)) are (1) really used in a company and risk sense, respectively; and (2) whether the risk mentioned is actually about the company mentioned. Given a set of tuples (COMPANYc; RISKr) of mined company-risk relation instances, the risk register can be defined in the simplest form as the list of all risks 1 ... r ... IRlwhere the company index ( c) is the same. The nature of risks is open-ended and changing making determination difficult. The classifier in accordance with the present invention is versatile and flexible with COMPANY of the pair being closed and RISK of the pair being open-risk is not "hard-wired," can expand universe of risk. Good classification quality depends significantly on SVM parameter tuning. In one embodiment, the present invention uses a Subset tree (SST) kernel with a linear vector kernel; the trade-off parameter C was set to 1 :0.”. Leidner [0166-0167], “identified a set of risk types to the identified company names … relations … relationships between one or more companies identified by the company tagger)  but, specifically fails to disclose a modifier
However, Hertz teaches the following limitation: 
wherein a first candidate topic included in the set of candidate topics includes a first entity, a second entity, a first relationship between the first entity and the second entity, and a first modifier.   (Hertz [0200], “features constrain the TYPE of the nominal head of the PP and the semantic relationship that the PP must have with the phrase to which it attaches. This approach filters out many of the syntactically possible but undesirable PP-attachments in long queries with multiple modifiers, such as companies headquartered in Germany developing drugs for pain or cancer. When a natural language question has multiple parses, we always choose the first parse.” Hertz [0208], ” Each node in our knowledge graph corresponds to a lexical entry (i.e., a potential suggestion) in our grammar (i.e., FCFG), including entities (e.g., specific drugs, drug targets, diseases, companies, and patents), predicates (e.g., developed by and filed by), and generic types (e.g., Drug, Company, Technology, etc.). Using our knowledge graph, the ranking score of a suggestion is defined as the number of relationships it is involved in. For example, if a company filed 10 patents and is also involved in 20 lawsuits, then its ranking score will be 30. Although this ranking is computed only based upon the data, alternative approaches may be implemented or the system's behavior may be tuned to a particular individual user, e.g., by mining query logs for similar queries previously made by that user”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of a modifier, as taught by Hertz, in order to determine a modifier of the first candidate topic (Hertz [0200]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).
Regarding Claim 20:
Leidner in view of Hertz disclose A system, comprising: a memory that stores instructions, and a processor that is coupled to the memory and, when executing the instructions, is configured to: 
extract a set of candidate topics from unstructured data based on one or more parts-of-speech patterns identified in the unstructured data; (Leidner [0021], “event extraction application for detecting supply chain disruptions (e.g., floods, explosions) … automatically identify risks relating to suppliers in a supply chain”. Leidner [0074], “information extraction and is adapted to automatically process and read data. Leidner [0105], “supervised risk classifier that extracts company-risk relation mentions using a set of purpose-defined features defined over sentences of text …. Automated company-risk relation extraction”. Leidner [0150], “a spike in mentions of “earthquake” is likely to result from imminent or actual earthquakes, but a spike in “acquisition” may or not precede the acquisition of a company”.) and a relationship between the first entity and the second entity based on a parts-of- speech pattern identified in a sentence included in the unstructured data.  (Leidner [0109-0111], “features shown in Fig. 5 for each of the company names and risk types … fig. 5 represents a chart of features used in the support vector machine including “tree-kernel,” which is the most feature of the feature set. Examiner Note: fig. 5 include the feature of part-of-speech (see below) line 21 “the sequence of all POS tags) 


    PNG
    media_image1.png
    813
    1153
    media_image1.png
    Greyscale


execute one or more trained machine learning models to generate, based on the set of candidate topics, a set of activities of interest included in the set of candidate topics, wherein each activity of interest included the set of activities of interest includes at least one of an entity, a relationship, or [[a modifier]] associated with a corresponding domain; (Referring back to applicant specification with regard to an activity, in ¶[0028], “an activity of interest includes a candidate topic representing an event that is potentially relevant to operations or risk assessment”. Leidner fig. 1 [0026-0027], “a set of risk types based on an induced taxonomy of risk types previously derived at least in part upon operation of a machine learning module; an input adapted to receive a set of source data, the set of source data being in electronic form and representing textual content comprising potential risk phrases … identify and extract company risk relations …. Identify in the set of source data a set of risk candidates based on the set of risk types .. unstructured data sets; social media content; regulatory filings. The entity/company-risk relation classifier may map the set of risk types to the company names in the set of source data … output adapted to generate and transmit a risk alert …. A set of supply risk candidates”. Leidner [0166-0167], “the risk and company taggers, the company-risk relation classifier may also comprise a supply chain relationships between one or more companies identified by the company tagger”. Also, see Leidner fig. 15 [0082], [0111], [0143] and [0174], “risks require action or user attention”)
generate a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Leidner [0075], “identifies risks and entities and associate risks with particular entities and scores the identified risks and generate a risk register data structure”. Leidner [0078], “corpus 1100 may be supplemented with external sources 1140, freely available or subscription-based, as additional data points considered by the RRGS and/or predictive model. Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The news/media sentiment analysis 1250”. Leidner [0172-0173], “an entity and risk have been identified and also provides a quantitative score associated with the entity risk pairing”.) 

determine one or more activities included in the set of activities of interest based on a ranking ([0174], “a risk rank 2704 provides a user with a list of the highest risks for of entities”.) of the set of activities of interest by the set of scores; and (Leidner [0091], “red-flagged and the oil company should be made aware as early as possible to take appropriate action (e.g., sourcing from a backup supplier, building their own in-house backup method/work-around, insuring)”. Leidner [0130], “generates a table of intended action to deal with each risk type. More complex models may quantify probability and impact”. Leidner [0155], “a risk management plan should define the actions to be taken to influence the risks in the company’s favor”. Leidner [0174-0175], “ A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type as a color on a scale for risks such as labor and legal, geopolitical, environmental, and security. A risk rank 2704 provides a user with a list of the highest risks for a set of entities”.).
cause one or more alerts to be outputted in a user interface, wherein each of the one or more alerts is associated with a potential event related to the one or more activities. (Leidner [0027], “an output adapted to generate and transmit a risk alert in response to an update to the first risk register. The entity/company-risk relation classifier may be adapted to map the set of risk types to a plurality of entity or company names … a user interface module adapted to generate for display a risk visualization interface representing a supply risk type of the first risk register”. Leidner [0174], “the dashboard 2700 also enables a user to view, receive, and interact with alerts 2708 related to the identified risks. A risk meter 2702 provides a graphical representation of the level of risk associated with a certain risk type … a risk rank 2704 provides a user with a list of the highest risks for of entities”.) but, specifically fails to disclose a modifier associated with a corresponding domain;
However, Hertz teaches the following limitation: 
a set of activities of interest included in the set of candidate topics, wherein each activity of interest included the set of activities of interest includes at least one of an entity, a relationship, or a modifier associated with a corresponding domain; (Hertz [0018], [0200], “features constrain the TYPE of the nominal head of the PP and the semantic relationship that the PP must have with the phrase to which it attaches. This approach filters out many of the syntactically possible but undesirable PP-attachments in long queries with multiple modifiers, such as companies headquartered in Germany developing drugs for pain or cancer. When a natural language question has multiple parses, we always choose the first parse.” Hertz [0208], ” Each node in our knowledge graph corresponds to a lexical entry (i.e., a potential suggestion) in our grammar (i.e., FCFG), including entities (e.g., specific drugs, drug targets, diseases, companies, and patents), predicates (e.g., developed by and filed by), and generic types (e.g., Drug, Company, Technology, etc.).
generate a set of scores for the set of activities of interest, wherein each score included in the set of scores represents an estimated impact of a corresponding activity of interest on one or more operations within a domain; (Hertz [0018], “assign significance scores to entity relationships”. Hertz [0208], “Using our knowledge graph, the ranking score of a suggestion is defined as the number of relationships it is involved in. For example, if a company filed 10 patents and is also involved in 20 lawsuits, then its ranking score will be 30. Although this ranking is computed only based upon the data, alternative approaches may be implemented or the system's behavior may be tuned to a particular individual user, e.g., by mining query logs for similar queries previously made by that user”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of a modifier, as taught by Hertz, in order to determine a modifier of the set of activities and generate a score (Hertz [0200]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. US 2016/0371618 (hereinafter Leidner) in view of Hertz et al. US 2019/0354544 (hereinafter Hertz) in view of Gorlamandala US 2020/0356676 (hereinafter Gorlamandala).
Regarding Claim 2: 
Leidner in view of Hertz disclose the computer-implemented method of claim 1, further comprising: 
Hertz further teach generating, based on user feedback, one or more labels for the one or more activities, wherein each of the one or more labels represents a relevance of a corresponding activity included in the one or more activities to the one or more operations within a domain; and (Hertz [0010], “determine which events/entities are more central or relevant to the text or document, compare terms against a collection of documents or corpus to further determine relevancy of the term of the document”. Hertz [0102], “the machine learning based classifier may involve use of positive and negative labeled documents for training purposes … computed similarity of terms and words determined as features”.  Hertz [0252-0255], “the labelling of negative examples is guided by user iterative feedback and triage terms. Positive example are identified based on the identified positive examples from within the training data set”. Hertz [0272], “each entity extracted receives a relevance score that accurately indicates how important that entity is to the document”.) 
[[retraining]] the one or more trained machine learning models based on training data that includes the one or more labels and one or more features related to the one or more activities.  (Hertz [0031], machine learning-based algorithm adapted to detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. … computing a significance score for the first entity with respect to the second entity based on a sum of the plurality of weighted criteria values for the first association, the significance score indicating a level of significance of the second entity to the first entity”. Hertz [0102] [0105], “the machine learning based classifier may involve use of positive and negative labeled documents for training purposes … computed similarity of terms and words determined as features”.)  
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of labels, as taught by Hertz, in order to determine a relevant of a corresponding activity to the operations within a domain (Hertz [0272]). Also, it will improve the accuracy of the machine learning model. 
Leidner in view of Hertz disclose the above limitations but, specifically fails to disclose retraining the one or more trained machine learning models based on training data
However, Gorlamandala teaches the following limitation: 
retraining the one or more trained machine learning models based on training data (Gorlamandala [0060], “system may retrain one or more machine learning models in machine learning module based on any changes …. And use the retrained machine learning models to determine rule-based risk scores”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner and Hertz, to include the feature of retraining a machine learning, as taught by Gorlamandala, in order to retrain a machine learning based on any changes (Gorlamandala [0060]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency the system.

Regarding Claim 12: 
Leidner in view of Hertz disclose the non-transitory computer readable medium of claim 11, wherein the instructions further cause the processor to perform the steps of: 
Hertz further teach generating, based on user feedback, one or more labels for the one or more activities, wherein each of the one or more labels represents a relevance of a corresponding activity included in the one or more activities to the one or more operations within a domain; and (Hertz [0010], “determine which events/entities are more central or relevant to the text or document, compare terms against a collection of documents or corpus to further determine relevancy of the term of the document”. Hertz [0102], “the machine learning based classifier may involve use of positive and negative labeled documents for training purposes … computed similarity of terms and words determined as features”.  Hertz [0252-0255], “the labelling of negative examples is guided by user iterative feedback and triage terms. Positive example are identified based on the identified positive examples from within the training data set”. Hertz [0272], “each entity extracted receives a relevance score that accurately indicates how important that entity is to the document”.)
[[retraining]] the one or more trained machine learning models based on training data the includes the one or more labels and one or more features related to the one or more activities.  (Hertz [0031], machine learning-based algorithm adapted to detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. … computing a significance score for the first entity with respect to the second entity based on a sum of the plurality of weighted criteria values for the first association, the significance score indicating a level of significance of the second entity to the first entity”. Hertz [0102] [0105], “the machine learning based classifier may involve use of positive and negative labeled documents for training purposes … computed similarity of terms and words determined as features”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner, to include the feature of labels and the language module, as taught by Hertz, in order to determine a relevant of a corresponding activity to the operations within a domain (Hertz [0272]) and translate question(s) into executable queries for answer retrieval (Hertz [0023-0024]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency of NPL processing (Hertz [0253]).
Leidner in view of Hertz disclose the above limitations but, specifically fails to disclose retraining the one or more trained machine learning models based on training data
However, Gorlamandala teaches the following limitation: 
retraining the one or more trained machine learning models based on training data (Gorlamandala [0060], “system may retrain one or more machine learning models in machine learning module based on any changes …. And use the retrained machine learning models to determine rule-based risk scores”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Leidner and Hertz, to include the feature of retraining a machine learning, as taught by Gorlamandala, in order to retrain a machine learning based on any changes (Gorlamandala [0060]). Also, it will improve the accuracy of the machine learning model and improve the speed and efficiency the system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MchLaughlin et al. US 2021/0256545: Summarizing and presenting recommendation from unstructured survey response data. 
Hertz et al. US 2018/0082183: Machine learning-based relationship association and related discovery and search engines. 
Venkata et al. US 2020/0097879: Techniques for automatic opportunity evaluation and action recommendation engine. 
Crowley WO 2019/050968: Methods, apparatus, and systems for transforming unstructured natural language information into structured computer-processable data. 
Michelson M, Macskassy SA. Discovering users' topics of interest on twitter: a first look. InProceedings of the fourth workshop on Analytics for noisy unstructured text data 2010 Oct 26 (pp. 73-80). 
Burns, Sr. et al. US 11,232,383: Systems and methods for transformative corporate formation and automated technology assessment. 
Anisingaraju et al. US 2016/0196516: Methods and apparatus for analysis of structured and unstructured data for governance, risk, and compliance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624